


Exhibit 10.17

 

 

May 18, 2009

 

Dr. Davide Molho

Via De Amicis, 37

20123 Milano

Italy

 

Dear Davide:

 

Pursuant to our conversation, we are pleased to offer you the opportunity to
continue with the Charles River Laboratories organization in the position of
Corporate Senior Vice President, North American and European Research Models &
Services, beginning on a mutually agreeable date which is expected to be on or
about July 1, 2009.  In this role, you will report directly to Real H. Renaud,
Corporate Executive Vice President, Global Research Models & Services, and will
be based in Massachusetts.

 

This Salary Grade 96 position offers a base salary of $15,385 bi-weekly (which
annualized is $400,000).  Future salary increases will accrue to you, dependent
upon your performance, beginning on January 1, 2010, and will be consistent with
the parameters of Charles River’s salary administration program at that time.

 

Your Salary Grade 96 position also entitles you to participate in Charles
River’s Executive Incentive Compensation Program (“EICP”) with specific
performance objectives established annually.  Your targeted bonus under this
Program will equate to 50% of your base salary, with an opportunity to earn up
to 250% of your target bonus, subject to the terms and conditions of the EICP
Program.  You will be fully eligible to participate in this program in FY2009 at
the 50% target level.

 

You will continue to be eligible to receive an annual stock option grant when
Charles River’s Board of Directors authorizes such grants to other members of
senior management, consistent with an Executive Vice President salary grade.

 

It is expected that you will relocate to the Wilmington, Massachusetts area in
mid-2009.  To assist in your relocation to Massachusetts, we will reimburse you
for all reasonable expenses.  This will include household moving expenses, any
required short-term storage costs, interim housing costs, transaction costs
associated with the purchase of a new home in the Wilmington, Massachusetts area
within 18-months of your transfer (exclusive of broker’s fees and points), as
well as reasonable home start-up expenses such as appliances, etc.

 

Charles River Corporate Human Resources is available to offer relocation
assistance and we ask that you coordinate all relocation matters through Human
Resources.

 

During the first four years following your relocation, Charles River will
reimburse you for two trips per calendar year for you and your family to return
to Europe (reasonable airfare and lodging expenses).

 

In addition, during the first two years following your relocation, Charles River
will offset any daycare or private school tuition costs for your children up to
an aggregate maximum of $75,000 per year (no gross-up).  Also during the first
two years following your relocation, Charles River will reimburse you for
reasonable costs associated with any English lessons required by your children.

 

--------------------------------------------------------------------------------


 

Under the Charles River Automobile Policy for Officers, you will be entitled to
a company-leased vehicle, with the company funding up to $65,000 of the lease
cost over the three-year lease period.  In addition to the lease of the
automobile, Charles River will pay for registration, insurance, inspections,
maintenance, fuel, and other operating costs.

 

Charles River also offers a very competitive benefits program, which
significantly adds to your overall direct salary compensation.  Our benefit
program includes the following: medical insurance, dental insurance, life
insurance, long-term and short-term disability coverage, and Savings Plan
(401(k)).  You will also be entitled to four (4) weeks vacation each calendar
year, and will be afforded additional flexibility regarding your vacation to use
if needed, as detailed in a Side Letter provided in conjunction with this
letter.

 

During the duration of this assignment in the United States, Charles River will
reimburse you for tax planning and tax preparation services to ensure compliance
with all applicable U.S. and European income tax laws.

 

This offer is contingent upon your execution of a standard form of
Non-Competition Agreement.  In connection with your execution of the
Non-Competition Agreement, you and Charles River will also enter into a
Change-In-Control Agreement, which will afford you certain protections in
connection with a change in ownership of Charles River.

 

This letter, the Side Letter, the Non-Competition Agreement, and the
Change-In-Control Agreement together govern the terms of your employment with
Charles River.  However, none of these agreements is an employment contract and
you remain at all times an employee at will.

 

If you are in agreement with the terms of employment set forth in this letter,
please execute one copy and return both fully executed originals for our
records.  The second copies are for your personal files.

 

We look forward to a favorable response as soon as possible.  I am confident
that under your leadership, Charles River’s North American & European Research
Models & Services businesses will achieve unprecedented levels of success.

 

Best regards,

 

/s/ James C. Foster

 

 

James C. Foster

Chairman, President & CEO

 

Enclosures

 

AGREED TO AND ACCEPTED

 

/s/ Davide Molho

 

Dr. Davide Molho

 

 

Date:

              May 22nd 2009

 

 

 

2

--------------------------------------------------------------------------------

 

 

May 18, 2009

 

Dr. Davide Molho

Via De Amicis, 37

20123 Milano

Italy

 

Dear Davide:

 

In connection with you accepting Charles River’s offer of employment to assume
the role of Corporate Senior Vice President, North American and European
Research Models & Services, and to relocate to the Wilmington, Massachusetts
area, you have asked that Charles River clarify certain points relating to the
terms of your employment.  Specifically, I would like to clarify the following
points:

 

First, notwithstanding your four (4) weeks of vacation eligibility, if the need
should arise at any time during your first three (3) full calendar years of
employment, you will be permitted to take up to twenty-nine (29) days of
vacation per year (nine (9) days more than your standard eligibility).

 

Second, if (i) your employment should be terminated by Charles River for any
reason other than for cause; (ii) Charles River should choose to relocate you
back to Europe in connection with a new assignment; or (iii) you should request
to be relocated back to Europe for personal reasons and Charles River reasonably
agrees to this request, then Charles River would pay relocation costs for you
and your family under the then-current terms of the Charles River relocation
package for its senior-level officers.

 

I hope that this letter provides the clarification you requested on these points
and, again, look forward to your positive reply.

 

Best regards,

 

/s/ James C. Foster

 

 

James C. Foster

Chairman, President & CEO

 

 

AGREED TO AND ACCEPTED

 

 

/s/ Davide Molho

 

Dr. Davide Molho

 

 

Date:

        May 22nd 2009

 

 

--------------------------------------------------------------------------------
